        Case 1:08-cr-00254-WMS Document 90 Filed 06/04/20 Page 1 of 2




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

              v.                                                  08-CR-254-WMS

JAVAUGHAN PARKER,

                            Defendant.


                       RESPONSE TO MOTION FOR EARLY
                     TERMINATION OF SUPERVISED RELEASE


       1.     By way of a motion, the defendant, JaVaughan Parker, has requested early

termination of his term of supervised release (Docket Item 88).



       2.     On June 3, 2020, the government consulted with the defendant’s supervising

Probation Officer and was advised that the Probation Office “would not oppose” the motion.



       3.     After reviewing the motion and consulting with the Probation Office, the

government does not oppose the motion.

       DATED: Buffalo, New York, June 4, 2020.

                                                  JAMES P. KENNEDY, JR.
                                                  United States Attorney


                                          BY:     s/JOSEPH M. GUERRA, III
                                                  Assistant United States Attorney
                                                  United States Attorney’s Office
                                                  Western District of New York
                                                  138 Delaware Avenue
                                                  Buffalo, New York 14202
                                                  716/843-5824
                                                  joseph.m.guerra@usdoj.gov
        Case 1:08-cr-00254-WMS Document 90 Filed 06/04/20 Page 2 of 2




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

             v.                                                08-CR-254-WMS

JAVAUGHAN PARKER,

                           Defendant.




                             CERTIFICATE OF SERVICE

      I hereby certify that on June 4, 2020, I electronically filed the foregoing RESPONSE

TO MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE with the

Clerk of the District Court using its CM/ECF system.

      I also certify that I mailed the foregoing via United States mail to the following non-

CM/ECF participant:

                                 JaVaughan Parker
                                 18 Roebling Avenue
                                 Buffalo, NY 14215


                                                 s/KATHLEEN M. RIEMAN
